Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 1 of 34




                                                      EX. 4
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 2 of 34
                                                          DIANE SEIBERT


      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK

      --------------------------------------------------


      DARCY M. BLACK,

                                       Plaintiff,

            -vs-


      BUFFALO MEAT SERVICE, INC., doing business
      as BOULEVARD BLACK ANGUS, also known as
      BLACK ANGUS MEATS, also known as
      BLACK ANGUS MEATS & SEAFOOD,
      ROBERT SEIBERT,
      DIANE SEIBERT,
      KEEGAN ROBERTS,

                                   Defendants.
      --------------------------------------------------
                                   Examination Before Trial of

      DIANE SEIBERT, taken pursuant to the Federal Rules of Civil

      Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

      Rand Building, 14 Lafayette Square, Buffalo, New York,

      taken on January 4, 2018, commencing at 9:55 A.M., before

      MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 3 of 34


                                                                                71



 1   A.   Yes.

 2   Q.   How long did you work there?

 3   A.   Until, I believe, 1984.

 4   Q.   Why did you leave?

 5   A.   Bob bought the business and I had two children.

 6   Q.   What was the last position you held at Buffalo

 7        General?

 8   A.   I was a lab tech.

 9   Q.   When you said Bob bought the business, and who do

10        you mean by Bob?

11   A.   My husband.

12   Q.   His full name is?

13   A.   Robert Seibert.

14   Q.   And when did he purchase the business?

15   A.   October 1984.

16   Q.   Okay.      And were you an owner of the business at

17        that time?

18   A.   I g u e s s I o w n e d h a l f i f h e o w n e d - - y o u k n o w , we

19        w e r e m a r r i e d , so y e s , I w o u l d g u e s s I w a s .

20   Q.   Did you start working in the business immediately

21        when it opened?

22   MR. OPPENHEIMER:           Form.

23   THE WITNESS:         It o p e n e d i n 1 9 7 5 , so n o .




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 4 of 34


                                                                                       87



 1   BY MS. GRECO:

 2   Q.   Have you or anyone else given any employees of

 3        Black Angus Meat training relative to

 4        discrimination, harassment, hostile environment

 5        or retaliation?

 6   MR. OPPENHEIMER:            Form.

 7   THE WITNESS:         I' ve d o n e n o t r a i n i n g .

 8   BY MS. GRECO:

 9   Q.   I s t h e r e a n y p o l i c y , w r i t t e n o r o t h e r w i s e , at

10        Black Angus Meat regarding being to work on time?

11   A.   There's no written policy.                    However, above the

12        work schedule it says you get your checks on

13        time, I expect you to be on time for work.

14   Q.   Was that statement written above the work

15        schedule when Miss Black worked there?

16   A.   I don't know.

17   Q.   Do you have any idea approximately when you put

18        it there?

19   A.   No .

20   Q.   If an individual violated -- strike that.                             If an

21        individual employee -- well, strike that.                             If an

22        e m p l o y e e was g o i n g to be l a t e , w a s t h e r e an

23        expectation they would have to call in?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 5 of 34


                                                                                      104



 1        his ownership interest in the business?

 2   A.   I don't recall.

 3   Q.   How did employees become aware, if at all, that

 4        Keegan Roberts was an owner of the business?

 5   A.   They were not made aware.

 6   Q.   D u r i n g t h e t i m e D a r c y B l a c k was e m p l o y e d at B l a c k

 7        Angus Meat, what were the job duties of Keegan

 8        Roberts?

 9   A.   I don't recall when Keegan became the store

10        manager.        I have no records in front of me.                         He

11        filled orders --

12   Q.   Before we go there.

13   MR. OPPENHEIMER:            Let the witness finish her answer,

14        please.

15   BY MS. GRECO:

16   Q.   Okay.

17   A.   He would have filled orders.

18   Q.   Is that before he became store manager or after,

19        I'm trying to find out?

20   A.   Both.

21   Q.   Okay.      Go a h e a d .

22   A.   He f i l l s o r d e r s .    H e did s o m e o f the o r d e r i n g ,

23        did deliveries.              He d i d s o m e m e a t c u t t i n g , t o o k




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 6 of 34


                                                                                      105



 1        most of the orders for deer processing,

 2        maintained equipment.

 3   Q.   And what position did he hold prior to being a

 4        store manager?

 5   A.   Just an employee.             He w r a p p e d , f i l l e d o r d e r s , d i d

 6        deliveries and the other responsibilities that I

 7        just mentioned.

 8   Q.   Okay.      So w h a t - - w h e n h e b e c a m e a s t o r e m a n a g e r ,

 9        did his responsibilities change in any way?

10   A.   Took over more of the responsibilities of

11        ordering product, maintaining inventory, more

12        aware of pricing structures, advertising.

13   Q.   Did he have any responsibility with regard to

14        other employees once he became a store manager?

15   A.   Yes.

16   Q.   What was that?

17   A.   Overseeing, supervisory position.

18   Q.   A t t h e t i m e t h a t K e e g a n R o b e r t s w a s a -- d u r i n g

19        the time that Darcy Black was employed at Black

20        Angus Meat, was Keegan Roberts ever her

21        supervisors, meaning did he ever oversee her

22        work?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 7 of 34


                                                                                       116



 1   A.   Mark can cut, Keegan can cut, Bob can cut, Jamie

 2        can cut.

 3   Q.   So did they have certain hours they were assigned

 4        to be a butcher?

 5   A.   A s s i g n e d , no .

 6   Q.   That's what I'm trying to find out.                             Was there

 7        any other person that was assigned the job of a

 8        butcher, meaning the butcher job?

 9   A.   T o m m y i s our m a i n c u t t e r .

10   Q.   I s t h e r e s p e c i a l s k i l l s in b e i n g t h e m a i n c u t t e r ?

11   A.   He was in charge of the product in the building,

12        what was put in the counter for the day.                             H e wa s

13        in charge of the cooler.

14   Q.   And approximately how many hours a week did Mr.

15        Howells work, Thomas Howells?

16   A.   B e g i n n i n g o f t h e m o n t h , he 's p r o b a b l y , y o u k n o w ,

17        thirty, around the thirty mark.                       Th e e n d o f t h e

18        m o n t h , he 's p r o b a b l y i n t h e t w e n t i e s .

19   Q.   It's fair to say that when Darcy Black was

20        working, she would be able to see him during the

21        time that he was there?

22   MR. OPPENHEIMER:              Form.

23   BY MS. GRECO:




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 8 of 34


                                                                                    127



 1   Q.   -- strike that.            Let me finish the question.

 2        It's okay if you say no or yes, whatever the

 3        answer is, but I have to finish the question.

 4               During the time that Darcy Black was

 5        employed at Black Angus Meat, what percent of

 6        your customers were inner-city customers?

 7   MR. OPPENHEIMER:            Form.

 8   THE WITNESS:         I don't know.

 9   BY MS. GRECO:

10   Q.   Would there be any way to determine what percent

11        were inner-city customers?

12   A.   No .

13   Q.   Would you agree that Robert Seibert, Diane

14        Seibert and Keegan Roberts have the primary

15        authority to hire, fire and make salary and

16        benefit determinations?

17   MR. OPPENHEIMER:            Form.

18   THE WITNESS:         Yes.

19   BY MS. GRECO:

20   Q.   D u r i n g t h e t i m e D a r c y B l a c k was e m p l o y e d at B l a c k

21        Angus Meat, were there any job titles?

22   A.   Store manager.

23   Q.   Was there any policy, written or otherwise, at




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 9 of 34


                                                                               132



 1   A.   Yes.

 2   Q.   Would you agree with me that's racially

 3        offensive?

 4   A.   Yes.

 5   Q.   If an employee was dating or married to a black

 6        male, female, and another employee said to her

 7        that she needs to be with one of her own kind,

 8        would you agree with me that's offensive?

 9   A.   Yes.

10   Q.   Would you agree with me that that's

11        discriminatory?

12   A.   Yes.

13   Q.   If a female employee was dating a black male and

14        an employee asked her what's wrong with white

15        guys, would you agree with me that's offensive?

16   A.   Yes.

17   Q.   Would you agree with me that's discriminatory?

18   A.   Yes.

19   Q.   I f a n e m p l o y e e w a s d a t i n g a b l a c k m a l e a nd

20        another employee told her that her boyfriend was

21        using her for her good credit score, would you

22        agree with me that's offensive?

23   A.   Yes.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 10 of 34


                                                                                    133



 1   Q.   Would you agree with me that's discriminatory?

 2   A.   No .

 3   Q.   Why not?

 4   A.   Credit score doesn't have to do with

 5        discrimination.

 6   Q.   Does it imply to you -- when you hear that, what

 7        I just said to you, does it imply to you because

 8        her boyfriend was black, he would need her credit

 9        score because he couldn't get one of his own?

10   A.   No .

11   Q.   Would you agree with me that if a female employee

12        - - a l l t h e s e i n s t a n c e s w e' re t a l k i n g a b o u t a

13        white female employee was dating a black male,

14        and an employee said to her that that male was

15        using her for her name because black men always

16        cheat and he probably has a lot of girlfriends,

17        w o u l d y o u a g r e e w i t h m e - - w o u l d y o u - - do y o u

18        believe that that is offensive?

19   A.   Yes.

20   Q.   Do you believe that's discriminatory?

21   A.   Using her for her name?                 No.

22   Q.   Because black men always cheat and he probably

23        has a lot of girlfriends?




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 11 of 34


                                                                                       144



 1   MR. OPPENHEIMER:            Form.

 2   THE WITNESS:         One more time.

 3   BY MS. GRECO:

 4   Q.   Would you agree with me that when someone is

 5        a c c u s e d o f s o m e t h i n g , in o r d e r t o p r o t e c t t h e i r

 6        job, they might lie?

 7   MR. OPPENHEIMER:            Form.

 8   THE WITNESS:          I don't know.

 9   BY MS. GRECO:

10   Q.   Is it possible --

11   MR. OPPENHEIMER:            Form.

12   MS. GRECO:        I didn't finish.

13   BY MS. GRECO:

14   Q.   In your experience as a business owner for many

15        years and in your own experience in working as an

16        employee of a large employer, Buffalo General

17        Hospital, were you ever aware of any employee at

18        any time lying?

19   MR. OPPENHEIMER:            Form.

20   THE WITNESS:         Am I a w a r e o f a n e m p l o y e e l y i n g ?       No.

21   BY MS. GRECO:

22   Q.   Do you believe it's possible that an employee

23        could lie?




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 12 of 34


                                                                            145



 1   MR. OPPENHEIMER:        Form.

 2   BY MS. GRECO:

 3   Q.   Even someone who might be a nice person?

 4   A.   Yes.

 5   Q.   Did you ever consider the possibility that Darcy

 6        Black was telling the truth and Jamie Lapress

 7        could have lied?

 8   A.   No .

 9   Q.   Why not?

10   A.   Because we don't talk like that there.                 Those

11        words never left his lips and I believe him.

12   Q.   Why don't you believe Darcy Black?

13   MR. OPPENHEIMER:        Form.     Asked and answered.

14   BY MS. GRECO:

15   Q.   You can answer.

16   A.   I don't believe it happened.

17   Q.   Why don't you believe Darcy Black?

18   A.   It's not the type of environment that we harbor

19        there.     You don't understand.           We a r e a s m a l l

20        company.     The employees actually like each other.

21        Okay.    They don't -- they are not trying to

22        belittle each other.          It 's n o t t h e w a y i t

23        operates there at all.           Not even close.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 13 of 34


                                                                         151



 1        about the use of marijuana during their break

 2        time at your company?

 3   A.   No .

 4   Q.   Did anyone ever indicate to you that comments

 5        were made --

 6   MR. OPPENHEIMER:         How are you doing?

 7   THE WITNESS:       All right.

 8   MR. OPPENHEIMER:         Do y o u n e e d a b r e a k ?

 9   THE WITNESS:       No , I ' m o k a y .

10   MR. OPPENHEIMER:         Let us know if you need a break.

11        It's around noon.          Off the record.

12               (Discussion off the record.)

13   BY MS. GRECO:

14   Q.   Would it ever be appropriate in the workplace for

15        an employee in reference to an African-American

16        customer say how can they have nice cars and get

17        food stamps?

18   A.   No .

19   Q.   Could that -- would you determine that was

20        discriminatory?

21   A.   Yes.

22   Q.   Would it ever be appropriate for an employee to

23        say regarding African-American customers that




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 14 of 34


                                                                         157



 1        at Black Angus Meat?

 2   A.   No .

 3   Q.   Would you agree with me that if a female employee

 4        was told that she's got a nice ass by a male

 5        employee or owner, that that would be offensive?

 6   A.   What was the last word?

 7   MS. GRECO:      Can you read it.

 8               (Whereupon, the above-requested question was

 9        then read back by the reporter.)

10   THE WITNESS:       Or o w n e r ?

11   BY MS. GRECO:

12   Q.   Yes.

13   A.   It's offensive.

14   Q.   Would you agree with me that could be

15        discriminatory -- that it's discriminatory?

16   A.   Yes.

17   Q.   Would you agree with me that if a female employee

18        was told by a male employee or owner that her

19        headlights are on, that that's offensive?

20   A.   Yes.

21   Q.   And what do you take the headlights are on to

22        mean?

23   A.   Breasts.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 15 of 34


                                                                         158



 1   Q.   And would you agree with me that that is

 2        discriminatory?

 3   A.   Yes.

 4   Q.   Would you agree with me that if a male employee

 5        or owner said to a female employee oh, look at

 6        that cleavage, is that discriminatory?

 7   A.   Yes.

 8   Q.   Would you agree with me that's offensive?

 9   A.   Yes.

10   Q.   Would you agree with me if a male employee or

11        owner said to a female employee does the carpet

12        match the drapes, that that's offensive?

13   A.   Yes.

14   Q.   And what does it mean to you, does the carpet

15        match the drapes?

16   A.   Hair, pubic hair.

17   Q.   Does it match your regular hair on your head?

18   A.   Yes.

19   Q.   Would you agree with me that that's

20        discriminatory?

21   A.   Yes.

22   Q.   And that could create a hostile environment?

23   MR. OPPENHEIMER:        Form.     You are asking for a legal




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 16 of 34


                                                                                  159



 1        conclusion.

 2   BY MS. GRECO:

 3   Q.   Do you know what the term hostile environment

 4        means?

 5   MR. OPPENHEIMER:              Form.

 6   BY MS. GRECO:

 7   Q.   Do you know what the term hostile environment

 8        means in your capacity as a business owner?

 9   MR. OPPENHEIMER:              At it 's d e f i n e d i n a s t a t u t e ?

10   MS. GRECO:        As she understands it.

11   MR. OPPENHEIMER:              In g e n e r a l c o n v e r s a t i o n ?

12   MS. GRECO:        She is an owner.

13   MR. OPPENHEIMER:              Are you asking her for a legal

14        conclusion or what the words hostile environment

15        mean in conversation?

16   BY MS. GRECO:

17   Q.   Do you understand in terms of being an employer,

18        what a hostile environment means?                            If you don't,

19        s a y y o u d o n ' t.

20   A.   No .

21   Q.   All right.         Even today after the lawsuit that is

22        p e n d i n g a g a i n s t y o u , is it f a i r t o s a y y o u h a v e

23        no understanding what a hostile environment is?




                                   Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 17 of 34


                                                                          168



 1        as niggers, that stuff like this happens all the

 2        time?

 3   A.   I don't think that's what happened.

 4   MS. GRECO:      Could you read the question.

 5              (Whereupon, the above-requested question was

 6        then read back by the reporter.)

 7   MR. OPPENHEIMER:          Okay.     One more time.          I'm really

 8        confused by which way we are --

 9   BY MS. GRECO:

10   Q.   Would it ever be appropriate for Robert Seibert,

11        or any other employer, meaning you or Robert --

12        or, Keegan Roberts to tell Darcy Black, who has

13        biracial children, that another employee

14        referring to her children as niggers, that stuff

15        like this happens all the time?

16   MR. OPPENHEIMER:          Form.

17   THE WITNESS:       No .

18   BY MS. GRECO:

19   Q.   Would it ever be appropriate for Robert Seibert

20        or any other owner or manager of Black Angus

21        Meat, meaning either you or Keegan Roberts, to

22        say to Darcy Black that reference to her children

23        as niggers, well, it's something that happens in




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 18 of 34


                                                                                 179



 1   Q.   Not the applicant, the application.

 2   A.   The application, sometimes.                 If t h e y w e r e b u s y u p

 3        front, they would just leave it up front.

 4   Q.   If they weren't busy, what would they do?

 5   A.   T h e y m a y b r i n g i t t o me .

 6   Q.   Would you ever look out the window to see the

 7        person?

 8   A.   Maybe.      There's no general rule.

 9   Q.   Did you ever ask anyone if the applicant was

10        black or white?

11   A.   No .

12   Q.   Do y o u r e c a l l d u r i n g the t i m e D a r c y B l a c k w a s an

13        employee at Black Angus Meat, did you interview

14        -- strike that.          How did you decide who to

15        interview?

16   A.   Previous experience, number one.                   I like college

17        kids.     Somebody with some experience.                   Somebody

18        who could work the hours I was looking for.

19   Q.   You said the number one was working the hours --

20   A.   Hours I was looking for.

21   Q.   Do you recall any African-American employee that

22        you interviewed from the time Darcy Black was

23        employed with the company?




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 19 of 34


                                                                                 199



 1   MR. OPPENHEIMER:          Form.

 2   BY MS. GRECO:

 3   Q.   You can answer.

 4   A.   Did I create the job titles?

 5   Q.   Yes.

 6   A.   I probably would have indicated where they

 7        worked, if they worked on the counter, if they

 8        work in the pack room, if they did cleanup, if

 9        t h e y - - y o u k n o w , I ' m n o t s u r e I di d a l l o f

10        these.

11   Q.   Let's look at Darcy Black.

12   A.   Okay.

13   Q.   You state her job title was front counter.

14   MR. OPPENHEIMER:          Form.

15   THE WITNESS:        That's what she was hired for.

16   BY MS. GRECO:

17   Q.   What was her job title?

18   A.   We don't go by job titles there.                   That's why the

19        whole thing is very difficult because we don't

20        use job titles.          We h i r e e m p l o y e e s t o d o w o r k , t o

21        do labor.       We are not specific when they are

22        hired.     If I ask someone to -- if something is on

23        the floor or if the garbage is full, would you




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 20 of 34


                                                                               200



 1        mind taking the garbage out.                  It might not be

 2        part of their job description, but I would expect

 3        them to maybe pick up whatever is on the floor or

 4        empty the trash or whatever that might be and it

 5        may not be their job title.

 6   Q.   Is front counter different than a packer?

 7   A.   The front counter is in the front of the store.

 8        We fill orders in the back of the store.

 9   Q.   In preparing or reviewing this document, did

10        anyone ask you to -- strike that.                     In reviewing

11        this document, you agree that Darcy's job title

12        was front counter?

13   MR. OPPENHEIMER:         Form.

14   THE WITNESS:       We d i d n ' t h a v e j o b t i t l e s .   I tried to

15        establish where they worked the most.                      Everybody

16        wants job titles.           You guys want job titles and

17        everything.       We didn't have job titles.                 Okay.

18        She was hired to work on the counter.                      A counter

19        person might get a customer that needs a pack

20        filled.     They are going to have to go from the

21        front counter to the back to fill a pack, to fill

22        an order.

23   BY MS. GRECO:




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 21 of 34


                                                                           202



 1        she did not just work in the pack room.

 2   Q.   So they were interchangeable, basically?

 3   MR. OPPENHEIMER:             Form.

 4   THE WITNESS:          Yes.

 5   BY MS. GRECO:

 6   Q.   That was the idea of a small business, to have

 7        these positions that interchange?

 8   MR. OPPENHEIMER:             Form.

 9   BY MS. GRECO:

10   Q.   You hired these people to be interchangeable?

11   A.   For some things.

12   Q.   She could be in the pack room packing for, I

13        think you said -- I don't want to put words in

14        your mouth -- fourteen days or something because

15        that was the busy time of the month?

16   MR. OPPENHEIMER:             Form.

17   BY MS. GRECO:

18   Q.   Is that true?

19   A.   She may be in the pack room most of the day.

20   MR. OPPENHEIMER:             Form.

21   BY MS. GRECO:

22   Q.   So Darcy Black worked in the pack room?

23   A.   A s p a r t o f h e r r e s p o n s i b i l i t i e s , ye s .




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 22 of 34


                                                                                       203



 1   Q.   Okay.      And it was a significant part of her

 2        responsibilities?

 3   A.   Not at the end of the month.

 4   Q.   Well --

 5   A.   No .

 6   Q.   How about --

 7   A.   We hired employees not to do a specific job.                                 I

 8        didn't want to hear it's not my job description.

 9        Okay.      We d o n ' t h a v e j o b d e s c r i p t i o n s .   We don't

10        have job titles.             You are an employee.                 If t h i s

11        is what I need help with today, if we have fifty

12        deliveries that need to get filled, I need four

13        people in the pack room filling the orders so

14        that they can get delivered.                     When the packs are

15        f i l l e d , i f i t ' s o n e o 'c l o c k , t w o o ' c l o c k a n d t h e y

16        still are working until three, they would go up

17        to the front, they might wrap, they might wait on

18        customers.         It 's w h a t e v e r n e e d e d t o b e d o n e .

19   Q.   Okay.      Did you ever have any restrictions on

20        applicants relative to position?                        For example, if

21        you were looking for someone to organize freezers

22        or put loads away which required heavy lifting,

23        w o u l d y o u d i s c a r d f e m a l e s , a s a r u l e , or o l d e r




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 23 of 34


                                                                            248



 1   Q.   In the year 2014, did Katie Bidell work for you?

 2   A.   I don't recall.

 3   Q.   Did Katie Bidell work for you in the year 2015?

 4   A.   No .

 5   Q.   Did she work for you in the year 2016?

 6   A.   No .

 7   Q.   Has she worked for you yet this year?

 8   A.   No .

 9   MR. OPPENHEIMER:         This year now is 2018.            Do y o u m e a n

10        2017?

11   BY MS. GRECO:

12   Q.   The end of 2017 and two days of 2018.

13   A.   No .

14   Q.   And did you permit Sean Round to come in late on

15        Saturdays or leave early in the times he played

16        football?

17   A.   There was a few week period that yes, we did.

18   Q.   Was that during the summer and fall of each year,

19        football season?

20   A.   Football season would not be in the wintertime.

21   Q.   Even though it was a busy time for you?

22   A.   He was gone for, yes, two hours, come back.                     We

23        d i d a l o t of t h a t .




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 24 of 34


                                                                         249



 1   Q.   Now, your employees that work hourly --

 2   A.   Yes.

 3   Q.   -- how many breaks do they get?

 4   A.   Everybody is entitled to a fifteen-minute break

 5        in the morning, a fifteen-minute break in the

 6        afternoon and half hour lunch for which they are

 7        paid.

 8   Q.   Okay.    And are they required to take their lunch

 9        break?

10   A.   No .

11   Q.   And what happens if they work through their lunch

12        break?

13   A.   They are paid.

14   Q.   Are they paid extra at the end of the day or --

15   A.   Someone signs in at seven a.m. in the morning and

16        then signs out at three o'clock in the afternoon,

17        they are paid eight hours whether they took their

18        breaks or not.        They are entitled to a half-hour

19        lunch.

20   Q.   Is it your testimony that each employee is

21        entitled to a one half-hour lunch?

22   A.   They are entitled to a half-hour lunch.

23   Q.   If they have a half-hour lunch, do they have to




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 25 of 34


                                                                                     264



 1   Q.   S o j u s t t e l l m e a n d I 'l l a s k q u e s t i o n s .      Go

 2        ahead.

 3   A.   W o r k m e n ' s C o m p , if s o m e o n e i s i n j u r e d .   Vacation

 4        pay, insurance.

 5   Q.   What type of insurance?

 6   A.   Medical insurance.

 7   Q.   Okay.      Anything else?

 8   A.   That's what comes to my mind right now.

 9   Q.   So with regard to medical insurance, was that

10        available to all employees?

11   A.   Yes.

12   Q.   Do you recall Darcy Black asking to use medical

13        insurance?

14   A.   No.     It w a s - - l e t m e c l a r i f y o n e t h i n g .       I t wa s

15        for full-time employees, not part-time employees.

16   Q.   Okay.      Who are full-time employees?

17   A.   I would have to go through the list.

18   Q.   Was Darcy Black a full-time employee?

19   A.   I don't think she was hired as a full-time

20        employee.

21   Q.   Was she ever a full-time employee?

22   A.   She changed that all the time.                        She used to come

23        and say my benefits are getting reduced because




                                 Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 26 of 34


                                                                                   274



 1        paying their health insurance?

 2   A.   It said medical on it.

 3   Q.   Every one of these that we were provided that say

 4        medical, Black Angus Meat was paying toward the

 5        medical insurance?

 6   MR. OPPENHEIMER:          Form.

 7   BY MS. GRECO:

 8   Q.   You can answer.

 9   MR. OPPENHEIMER:          What is the these that you are

10        referring to in the question?

11   MS. GRECO:       Documents we were provided.

12   MR. OPPENHEIMER:          Without specificity, you are just

13        referring to these?

14   BY MS. GRECO:

15   Q.   Y o u t o l d m e I c o u l d l o o k a t t h e r e c o r d s an d f i n d

16        them.     What records are you talking about?

17   A.   Payroll records.

18   Q.   And in the payroll records it indicates an amount

19        under deductions, it says MEDIC.                    Is t h a t w h a t

20        you mean by medical insurance?

21   A.   Yes.

22   Q.   So would it be fair to say that whoever had the

23        deductions with medical would have been those who




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 27 of 34


                                                                                       275



 1        you were paying medical for?

 2   MR. OPPENHEIMER:            Form.

 3   BY MS. GRECO:

 4   Q.   At l e a s t , in p a r t ?

 5   MR. OPPENHEIMER:            Form.

 6   THE WITNESS:         Yes.

 7   BY MS. GRECO:

 8   Q.   How much did you pay towards benefits?

 9   A.   I can't give you an amount.                   It c h a n g e s e v e r y

10        year.      The amounts change.               Typically, they pay

11        sixty percent, we pay forty, except Debbie.                                Bo b

12        and mine are paid for a hundred percent.

13   Q.   So sixty percent and they pay forty?

14   A.   No .    O t h e r w a y a r o u n d , t h e y pay s i x t y , w e p a y

15        forty.

16   Q.   Except for Debbie?

17   A.   Debbie.

18   Q.   Which you pay a hundred percent?

19   A.   N o , we d o n ' t p a y a h u n d r e d p e r c e n t .

20   Q.   How much do you pay for Debbie?

21   A.   Well, it depends.             When she first had medical

22        insurance, she was on a family coverage.                           I t wa s

23        a b o u t , at t h e h i g h , I t h i n k i t w a s p r o b a b l y




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 28 of 34


                                                                                      286



 1   MR. OPPENHEIMER:         Form.

 2   THE WITNESS:       I' m i n t h e o f f i c e .     I'm not around

 3        other employees.

 4   BY MS. GRECO:

 5   Q.   Okay.    W e r e y o u a w a r e of e m p l o y e e s u s i n g t h e i r

 6        cell phone to receive and send texts in the

 7        workplace during working hours?

 8   A.   No .

 9   Q.   Was it a violation of any workplace policy to

10        send text messages or receive text messages

11        during working hours and non-breaks?

12   A.   The only thing that would be frowned upon is

13        excess in anything.             Moderation in anything is

14        okay.    Excess is where things get scrutinized.

15   Q.   Were you aware of Darcy Black or anyone else

16        telling anyone in management that Mr. Leible was

17        late regularly?

18   MR. OPPENHEIMER:         Form.

19   BY MS. GRECO:

20   Q.   From twenty minutes to sometimes up to an hour?

21   MR. OPPENHEIMER:         Form.

22   THE WITNESS:       He w a s t a l k e d t o .

23   BY MS. GRECO:




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 29 of 34


                                                                                    287



 1   Q.   Did it continue afterwards?

 2   A.   Mark is not a timely person.                   Might be five

 3        minutes, might be twenty minutes.                      I t ' s hi s

 4        nature.

 5   Q.   How do you know that he was not there on time?

 6   A.   His time card.

 7   Q.   Was Mark Leible scheduled off on Saturdays at the

 8        end of the month?

 9   A.   Usually he's my meat cutter on Saturday.

10   Q.   What specifically are you referring to when you

11        say that Mark Leible has a culinary background?

12   A.   His previous experience.                 He w o r k e d a t a c a f e .

13        H e w o r k e d a t T h a x t o n ' s, w e n t t o s c h o o l f o r a

14        short amount of time.

15   Q.   Looking at his resume, do you consider him to

16        have a stellar resume in the food --

17   A.   I wouldn't call it stellar.

18   Q.   -- industry?

19   A.   He's had very good knife skills.                      And if you are

20        n o t a w a r e w h a t k n i f e s k i l l s a r e , t h e r e i s a n ar t

21        to i t .

22   Q.   When did he start making sausage for you?

23   A.   I don't recall.




                                Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 30 of 34


                                                                         298



 1   BY MS. GRECO:

 2   Q.   Do you know how much Mr. Leible's hourly rate is

 3        at this time?

 4   A.   Seventeen.

 5   Q.   Does Mr. Leible receive health insurance?

 6   A.   Yes.

 7   Q.   Is Mr. Leible guaranteed an average of forty

 8        hours a week?

 9   A.   No .

10   Q.   I would like you to look at Mr. Lapress.                 Did Mr.

11        Lapress have any special skills?

12   MR. OPPENHEIMER:        Form.

13   BY MS. GRECO:

14   Q.   You can answer.

15   A.   No .

16   Q.   Okay.      And did he have any difficulty wrapping

17        meat?

18   A.   Yes.

19   Q.   What kind of difficulty did he have?

20   A.   He wasn't good at it.

21   Q.   Was he taken off that job because he wasn't good

22        at i t ?

23   A.   He wasn't hired for that job.




                             Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 31 of 34


                                                                                        350



 1   A.   Yes.

 2   Q.   Okay.       Then I would like to refer you to Exhibit

 3        130 -- I'm sorry.               I meant Exhibit 129.               This is

 4        a payroll pre-check writing report for the period

 5        e n d i n g 1 2 / 2 6 /1 0 .   A n d y o u ' ll s e e a t t h a t p o i n t

 6        she was working forty hours, making four hundred

 7        forty dollars, which is eleven dollars an hour?

 8   A.   Uh-huh.

 9   Q.   If you look at the third sheet of that document,

10        which is payroll ending 1/2/11, she worked forty

11        hours and made four hundred and twenty dollars,

12        which is ten dollars and fifty cents.                           Do you

13        know why her pay was lowered?

14   MR. OPPENHEIMER:              Form.

15   THE WITNESS:           The only thing I can say is this is

16        when we went from me doing the payroll to a

17        payroll company doing the payroll because the

18        sheet is different.                ComputerSearch did this.

19        There might have been an error on her rate.

20   BY MS. GRECO:

21   Q.   Well, if you go to Exhibit 131 for the first

22        page, which is the payroll ending period

23        10/30/2011, she was working forty hours and made




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 32 of 34


                                                                                387



 1   A.   That would be a question for Keegan.

 2   Q.   I'll ask him.         I just want to know what you know.

 3   A.   I wasn't there.

 4   Q.   Nor did you learn it from anybody, that you can

 5        recall?

 6   A.   I learned it from Keegan.               He called me.

 7   Q.   But you don't recall when that was or how with

 8        respect to the timeline?

 9   A.   I don't have the date, no.

10   Q.   Do you have any notes that would help refresh

11        your memory?

12   A.   No .

13   Q.   Let's look at -- who would determine whether

14        Darcy Black would get a raise?

15   A.   It would be joint.

16   Q.   Among whom?

17   A.   Probably the three of us, Bob and Keegan and

18        myself.

19   Q.   So f o r e v e r y t i m e D a r c y B l a c k g o t a r a i s e o r did

20        not get a raise, that would have been a

21        determination among the three of you, by that I

22        mean, you, Robert Seibert and --

23   A.   I'm not sure we would have called a big meeting,




                               Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 33 of 34


                                                                                           399



 1        Exhibit 160 -- hold on.                    I'm sorry.           Looking at

 2        E x h i b i t 1 9 6 , p a y r o l l f r o m w e e k e n d i n g 5 / 1 5 / 05 .

 3        And do you see that Darcy Black -- at this point

 4        it was Hoefert worked forty hours and made three

 5        hundred dollars --

 6   A.   Yes.

 7   Q.   -- s e v e n f i f t y a n h o u r ?       D o you r e c o g n i z e t h a t a s

 8        seven fifty an hour?

 9   A.   Yes.

10   Q.   Okay.       Going now to Exhibit 198, payroll

11        pre-check writing report period ending 1/1/06,

12        t h e s e c o n d o n e i s e n d i n g 1 /8 /0 6 .        Do y o u s e e a s

13        of 1 /8/ 06 s h e w o r k e d f o r t y h o u r s an d m a d e t h r e e

14        hundred twenty dollars, which was eight dollars

15        an hour?

16   A.   Yes.

17   Q.   Going to Exhibit 199.                  Looking at the -- it has

18        p a y r o l l p r e - c h e c k w r i t i n g r e p o r t e n d i n g 1 2 / 24 /0 6

19        a n d 1 2 / 31 /0 6 .     1 2 / 3 1 / 06 s h e w o r k e d t h i r t y - o n e

20        hours and made two hundred eighty-nine dollars.

21        Do you recognize that as a fifty-cent increase to

22        eight fifty an hour?

23   A.   Yes.




                                  Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 109-5 Filed 09/19/19 Page 34 of 34


                                                                                        400



 1   Q.   G o i n g n o w to E x h i b i t 201 , t h e w e e k e n d i n g 5 - -

 2        4/30/07 and 5/6/07.                Do y o u s e e 5 / 6 / 0 7 s h e w o r k e d

 3        forty hours and made three hundred sixty dollars,

 4        which would have been a fifty-cent increase to

 5        nine dollars an hour?

 6   A.   Yes.

 7   Q.   Going to Exhibit 203 for pay period ending

 8        7/28/08 and 8/3/08.                Do y o u s e e i n 8 /3 /0 8 s h e

 9        worked forty hours and made three hundred eighty

10        dollars, which would be a fifty-cent increase to

11        nine dollars and fifty cents?

12   A.   Yes.

13   Q.   G o i n g t o E x h i b i t 2 0 5 f o r p a y r o l l p r e -c h e c k i n g - -

14        w r i t i n g f o r c h e c k d a t e 6 /5 /0 9 a n d c h e c k d a t e

15        6/12/09.        Do you see on 6/12/09 she worked forty

16        hours and made four hundred dollars?

17   A.   Which one are we on here?

18   Q.   205.      The last page.            She worked forty hours and

19        made four hundred dollars?

20   A.   Yes.

21   Q.   That would be a fifty-cent increase to ten

22        dollars an hour?

23   A.   Yes.




                                 Sue Ann Simonin Court Reporting
